Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claims 1-20 recite the term “session. In light of specification, the term "session" refers to software, a circuit, hardware, or a combination thereof designed to perform an associated function, where the software includes executable instructions in a tangible memory.1 
Claims 1-4, 11-14, 18 and 20 recites the term “graphoneme”. Examiner respectfully submits that this term “graphoneme” is not a term in the art2. The specification does not explicitly define this term as well. For the purpose of this examination, Examiner interprets the term “graphoneme” is a combination of grapheme and phoneme in light of claim 2.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “Hundlism session” and “syllable session presenting” in claim 1, “primitive graphoneme session” in claims 2 and 12, “secondary graphoneme session” in claims 3 and 13, “tertiary graphoneme session” in claims 4 and 14, “interaction module” in claims 9 and 17, and “evaluation module” in claims 10 and 18
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “Hundlism session presenting a scientific paradigm …” in line 3. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b). MPEP 2173.05(p)(II). “syllable session presenting” in claim 1, “primitive graphoneme session” in claim 2, “secondary graphoneme session” in claim 3, “tertiary graphoneme session” in claim 4, “interaction module” in claim 9, and “evaluation module” in claim 10 are rejected for similar reasons. Applicant may overcome this rejection by amending the claim to be, ex. “Hundlism session configured to present a scientific paradigm.”
Claim 1 recites the phrase “articulatory phonetics and design principles thereof based on the scientific paradigm” in lines 5-6. The term “thereof” is ambiguous which renders the claim indefinite because it is unclear whether the term “thereof” refers to “at least one syllable” in line 5, or the “Hangul” in line 4. For similar reasons, claims 11 and 20, and dependent claims thereof are rejected as well.
Claim 5 recites the phrase “trilateral, quadrilateral, or mixed formation processes thereof.” The phrase “mixed formation processes thereof” is vague and renders the claim indefinite because it is unclear what “mixed formation processes thereof” refers to. First, the specification merely recites the “mixed formation process” without explaining how the trilateral and quadrilateral can be mixed. Spec. 5 (“A mixture of trilateral and quadrilateral formation processes defines a mixed formation process for both phoneme and grapheme.”) To the contrary, the specification suggests that formation should be or quadrilateral.” Id. (stating “The syllable module 300 and graphoneme module 400 presenting syllables and graphonemes, respectively, may share submodules assorted by their bilateral, trilateral, or quadrilateral structures.”) It is unclear how this exclusive trilateral and quadrilateral can be mixed. For similar reason, claim 15 is rejected as well.
Claim 6 recites the phrase “the scientific paradigm conceives” in line 1. It is unclear how the “scientific paradigm” can “conceive”. Examiner respectfully requests Applicant to provide any specific instruction how to interpret the term “conceive”. For similar reason, claim 16 is rejected as well.
Regarding claims 6, 7, 8, 16 and 19, the phrase "such that" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it is directed to data per se. The specification defines the term "learning material" refers to any type of materials and resources in relation to teaching or learning situations. It includes text, object, chart, picture, book, film, gesture, etc. Spec. 2. Given the optional and inclusive languages, i.e. “any type of … resource” or “includes”, Examiner interprets the term can be merely any resource. The body of claim 20 lists three “sections,” which all can be interpreted as information under the broadest reasonable interpretation. Products that do not have a physical or tangible form, such as information (often referred to as "data per se"), is one of non-limiting examples of claims that are not directed to any of the statutory categories. MPEP 2106.03.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception(s) without significantly more. 
[STEP 1] The claims 1 and 11 recite at least one structure or act. Thus, the claims are to a product or process, which is one of the statutory categories of invention (Step 1: YES).
Claim 20 does not recite any structure or act but only information per se. Thus, the claim is NOT one of the statutory categories of invention (Step 1: NO). See the supra rejection for further detail.
[STEP2A PRONG I] The claim(s) recite(s) presenting a scientific paradigm which summarizes articulatory phonetics and design principles of Hangul; a syllable section presenting at least one syllables with articulatory phonetics and design principles thereof based on the scientific paradigm; and a graphoneme section presenting at least one graphoneme with articulatory phonetics and design principles thereof based on the scientific paradigm.
The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation between people but for the recitation of generic computer components. That is, other than reciting “a computer having a processor and memory,” nothing in the claim element precludes the step from practically being performed between people. For example, but for the recited language, the step in the context of this claim encompasses a teacher teaching a foreign language to students. If a claim limitation, under its broadest reasonable interpretation, covers managing interactions between people, then it falls within the “Organization of Human Activity” grouping of abstract ideas. Also, nothing in the claim element precludes the step from practically being performed in the mind. Accordingly, the claim recites a judicial exception, and the analysis must therefore proceed to Step 2A Prong Two.
[STEP2A PRONG II] This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element(s) – a computer having a processor and memory.
The computer having a processor and memory in the aforementioned steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Accordingly, the additional element(s) do(es) not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea and the claim is therefore directed to the judicial exception. (Step 2A: YES).
[STEP2B] The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the aforementioned steps amounts to no more than mere instructions to apply the exception using a generic computer component, which cannot provide an inventive concept. 
As noted previously, the claim as a whole merely describes how to generally “apply” the aforementioned concept in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.
The claim is not patent eligible. (Step 2B: NO).
Claim(s) 2-10 and 12-19 is/are dependent on supra claim(s) and includes all the limitations of the claim(s). Therefore, the dependent claim(s) recite(s) the same abstract idea. The claim recites the additional limitations of “an interaction module exchanging audiovisual data with a learner” [claims 9 and 17], which are no more than mere instructions to apply the exception using a generic computer component, generally linking the use of the judicial exception to a particular technological environment Electric Power Group, LLC v. Alstom S.A., and Ameranth, court decisions cited in MPEP 2106.05(g) indicate that displaying data is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Further, the examiner takes OFFICIAL NOTICE that the aforementioned additional elements are well-known, routine and conventional activity. Accordingly, a conclusion that the aforementioned step(s) is/are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (U.S. Patent Application Publication 2021/0319712).
Regarding claims 1, 11 and 20, Kim discloses a Hangul acquisition system/medium/material (Abstract) comprising: 
a processor and a memory (computer, learning system and units); 
a Hundlism session presenting a scientific paradigm which summarizes articulatory phonetics and design principles of Hangul (FIG. 1-2; ¶0005: “The principle of the writing order of `Hangeul` with respect to the writing direction and order is prescribed such that the horizontal stroke is made "from left to right" and the vertical stroke is made from "top to bottom".  As can be seen in FIGS. 1 and 2, in fact, the phoneme "" is written in a sequential order: [circle around (1)] the vertical line ("l") from left top to bottom, [circle around (2)] the vertical line ("l") from right top to bottom, [circle around (3)] the 
a syllable session presenting at least one syllable with articulatory phonetics and design principles thereof based on the scientific paradigm (FIG. 4 illustrates the syllable “많”; see also ¶0007: “This method helps a user to pronounce a syllable unknown to him via sufficient deduction if the pronunciation for each of the phonemes is known.  For example, the pronunciation for the syllable "" and the pronunciation for the syllable "" are known, "" and "" can be pronounced.  That is, "" and "" can be pronounced (i.e., is readable) via deduction even though the pronunciations of "" and "" were not learned.  As such, users can learn with respect to the pronunciation of a language by gradually expanding the range.”; Examiner also notes that the limitation “at least one syllable with articulatory phonetics and design principles thereof based on the scientific paradigm” is non-functional descriptive material and no patentable weight is given. MPEP 2111.05.); and
presenting at least one graphoneme with articulatory phonetics and design principles thereof based on the scientific paradigm [claims 11 and 20] (FIG. 4 illustrates the graphonemes “ㅁ”, “ㅏ” and “ㄴ” ; see also ¶0007: “This method helps a user to pronounce a syllable unknown to him via sufficient deduction if the pronunciation for each of the phonemes is known.  For example, the pronunciation for the syllable "" and the pronunciation for the syllable "" are known, "" and "" can be pronounced.  That is, "" and "" can be pronounced (i.e., is readable) via deduction even though the pronunciations of "" and "" were not learned.  As such, users can learn with respect to the pronunciation of a language by gradually expanding the range.”; Examiner also notes that the limitation “at least one graphoneme with 

Regarding claims 2 and 12, Kim further discloses a primitive graphoneme session presenting at least one primitive graphoneme, wherein each of the at least one primitive graphoneme comprises a primitive grapheme and a primitive phoneme, and the primitive grapheme outlines an articulator of the primitive phoneme (FIG. 4 illustrates the graphonemes “ㅁ”, “ㅏ” and “ㄴ”, which are articulators of the corresponding phonemes; ¶0032: “the pronunciation characters of a language and the animation of a pronunciation organ am shown when pronouncing the language.”; Examiner also notes that the limitation “at least one primitive graphoneme, wherein each of the at least one primitive graphoneme comprises a primitive grapheme and a primitive phoneme, and the primitive grapheme outlines an articulator of the primitive phoneme” is non-functional descriptive material and no patentable weight is given. MPEP 2111.05.).

Regarding claims 3 and 13, Kim further discloses a secondary graphoneme session presenting at least one secondary graphoneme, wherein each of the at least one secondary graphoneme comprises a secondary grapheme and a secondary phoneme, and the secondary grapheme outlines an articulation manner of the secondary phoneme (¶0032: “the pronunciation characters of a language and the animation of a pronunciation organ am shown when pronouncing the language.”; ¶0007: “This method helps a user to pronounce a syllable unknown to him via sufficient deduction if the pronunciation for each of the phonemes is known.  For example, the pronunciation for the syllable "" and the pronunciation for the syllable "" are known, "" and "" can be pronounced.  That is, "" and "" can be pronounced (i.e., is readable) via deduction even though the pronunciations of "" and "" were not learned.  As such, users can learn with respect to the pronunciation of a language by gradually 

Regarding claims 4 and 14, Kim further discloses a tertiary graphoneme session presenting at least one tertiary graphoneme, wherein each of the at least one tertiary graphoneme comprises a tertiary grapheme and a tertiary phoneme, and the tertiary grapheme denotes an articulatory feature of the tertiary phoneme (¶0032: “the pronunciation characters of a language and the animation of a pronunciation organ am shown when pronouncing the language.”; ¶0007: “This method helps a user to pronounce a syllable unknown to him via sufficient deduction if the pronunciation for each of the phonemes is known.  For example, the pronunciation for the syllable "" and the pronunciation for the syllable "" are known, "" and "" can be pronounced.  That is, "" and "" can be pronounced (i.e., is readable) via deduction even though the pronunciations of "" and "" were not learned.  As such, users can learn with respect to the pronunciation of a language by gradually expanding the range.”; Examiner also notes that the limitation “at least one tertiary graphoneme, wherein each of the at least one tertiary graphoneme comprises a tertiary grapheme and a tertiary phoneme, and the tertiary grapheme denotes an articulatory feature of the tertiary phoneme” is non-functional descriptive material and no patentable weight is given. MPEP 2111.05.).

Regarding claims 5 and 15, Kim further discloses that at least one phoneme and at least one grapheme for the at least one syllable are organized by trilateral, quadrilateral, or mixed formation processes thereof (FIG. 4 illustrates the trilateral).



Regarding claim 7, Kim further discloses that each of the at least one syllable has a trilateral phonetic structure in time such that an initial phoneme, if any, is an opening sound of a syllabic segment; a medial phoneme is a lasting sound of the syllabic segment; and a final phoneme, if any, is a closing sound of the syllabic segment (FIG. 4 illustrates the trilateral phonetic structure; ¶0032: “"S button" pronounces each of the phonemes one by one in "slow pronunciation" with a regular interval.  "M button" pronounces each of the phonemes in "middle pronunciation" with a shorter Interval.  "F button" pronounces each of the phonemes in "real pronunciation" thus shortening the interval of pronunciation.  Accordingly, it is heard as if it were a pronunciation of a single syllable.  To describe in more detail, with regard to the pronunciation of the "" syllable, when the "S button" is selected the pronunciations of "", "" and "" phonemes can be heard sequentially at intervals of 1 second.  When the "M button" is selected, the pronunciations of "", "", and "" phonemes can be heard sequentially at intervals of 0.3 second.  When the "F button" is selected, the pronunciations of "", "" and "" phonemes can be heard almost simultaneously and thus the pronunciation is expressed as if the pronunciation of "" were pronounced at once.  This confirms that each phoneme has a pronunciation and the 

Regarding claims 8 and 16, Kim further discloses that each of the at least one syllable has a trilateral graphic structure on paper such that an initial grapheme, if any, is placed at the top of a syllable block; a medial grapheme is placed in the middle of the syllable block; and a final grapheme, if any, is placed at the bottom of the syllable block (FIG. 4 illustrates the trilateral phonetic structure with corresponding placements at the top/medial/bottom; Examiner also notes that the limitation “an initial grapheme, if any, is placed at the top of a syllable block; a medial grapheme is placed in the middle of the syllable block; and a final grapheme, if any, is placed at the bottom of the syllable block” is non-functional descriptive material and no patentable weight is given. MPEP 2111.05.).

Regarding claims 9 and 17, Kim further discloses an interaction module exchanging audiovisual data with a learner (¶0032: “the pronunciation characters of a language and the animation of a pronunciation organ am shown when pronouncing the language.”).

Regarding claims 10 and 18, Kim further discloses an evaluation module testing and evaluating at least one of four language skills for syllables or graphoneme (¶0032: “the user can practice to pronounce according to the animation of the pronunciation organ for each phoneme, can receive a feedback regarding the error thereof”; see also FIG. 5 and ¶0034: “For examples, in the case of `Hangeul`, as shown in FIG. 5, the process of constructing phoneme morphology and the process of constructing syllables combining the phonemes are illustrated using "htetrism" game such as "tetris game".”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Han (U.S. Patent Application Publication 2011/0311288).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J HONG whose telephone number is (571)272-0993. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS J. HONG
Primary Examiner
Art Unit 3715






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Spec. 2.
        2 This term is not in the Merriam-Webster Dictionary. See <https://www.merriam-webster.com/dictionary/graphoneme>